      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 1 of 11



           IN THE UNITED STATES COURT OF FEDERAL CLAIMS

TEJA RAVI,                             )
                                       )
             Plaintiff,                )
                                       )       No. 20-1237C
      v.                               )       (Senior Judge Firestone)
                                       )
                                       )
THE UNITED STATES,                     )
                                       )
             Defendant.                )


                    DECLARATION OF STEPHEN WEBBER

      I, Stephen Webber, hereby make the following declaration with respect to the

above-captioned matter:

1. I am a Special Agent with the Office of the Special Agent in Charge located in

   Detroit, Michigan for Homeland Security Investigations (“HSI”), U.S.

   Immigration and Customs Enforcement (“ICE”), U.S. Department of Homeland

   Security (“DHS”). I have been employed with HSI as a Special Agent since

   2009. My duties include conducting investigations and prosecuting offenses

   involving violations of U.S. law within the jurisdiction of HSI, including Titles

   8, 18, and 19 of the United States Code. In this capacity, I am involved in several

   aspects of the immigration enforcement process, including the identification and

   arrest, transportation, case management, and pre-prosecution of noncitizens

   present in violation of U.S. immigration laws or without lawful status in the

   United States.
                                           1
       Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 2 of 11



2. I have prepared this declaration at the request of the U.S. Department of Justice,

   in connection with the Complaint filed with the U.S. Court of Federal Claims by

   Teja Ravi Tiyyagura, born October 27, 1992. As the lead case agent for HSI’s

   enforcement operation relating to the University of Farmington, I provide this

   declaration based on my personal knowledge, belief, reasonable inquiry, and

   information obtained from various records, systems, databases, and other DHS

   employees.

                              The Student Visitor Process

3. Once in the United States, a nonimmigrant F-1 student visitor is permitted to

   transfer from one Student and Exchange Visitor Program (“SEVP”) certified

   school to another, as long as that individual maintains valid F-1 student status

   and is pursuing a full course of study. To complete such a transfer while

   maintaining valid status, a student visitor must first obtain a school acceptance

   letter and a transfer form from the SEVP-certified school to which the student

   intends to transfer. The student visitor may then transfer to that school, obtain a

   Form I-20, Certificate of Eligibility for Nonimmigrant Student Status (“Form I-

   20”), and remain in the United States as long as he or she pursues a full course of

   study at the new SEVP-certified school. Attached hereto as Exhibit A is a true

   and correct copy of the Form I-20 provided for Teja Ravi Tiyyagura.

4. In addition to taking a full course of study at an accredited institution, certain F-

   1 student visitors may also seek practical training, which could involve paid
                                           2
      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 3 of 11



   employment. However, the practical training must be directly related to the

   student’s major and is therefore considered part of the student’s program of study.

5. One type of practical training available to certain student visitors is curricular

   practical training (“CPT”).       CPT is an alternative work/study, internship,

   cooperative education, or any other type of required internship or practicum that

   is offered by sponsoring employers through cooperative agreements with a

   SEVP-certified institution. A student visitor may be authorized by designated

   school officials to participate in a CPT program that is an integral part of an

   established curriculum.

6. If approved, a student visitor may obtain a new Form I-20 indicating that he or

   she has been approved for CPT. Generally, as long as a student visitor is properly

   enrolled at an SEVP-certified school, is taking classes and earning credits, and is

   making academic progress toward graduation, that student visitor may have the

   opportunity to work full or part time through CPT, in addition to taking classes.

7. The Form I-20 is a multipurpose document. Among other uses, the Form I-20:

   (1) allows an individual to apply for a student visa at a United States embassy or

   consulate abroad; (2) is used as identification, evidence of authorized stay, and

   proof of legal and academic status once a student has been admitted to the United

   States; (3) operates as an entry document for student visitors who travel abroad

   and; (4) permits a student visitor to participate in practical training related to their

   course of study. The Form I-20 explicitly states on it: “You may remain in the
                                            3
      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 4 of 11



   United States while taking a full course of study or during authorized

   employment after your program. To maintain your nonimmigrant student status,

   you must: 1) remain a full-time student at your authorized school; 2) engage only

   in authorized employment; and 3) keep your passport valid. Failure to comply

   with these regulations will result in the loss of your student status and subject you

   to deportation.”

                          The University of Farmington

8. In December 2014, HSI Detroit received concurrence from the U.S. Attorney’s

   Office for the Eastern District of Michigan to begin Operation Paper Chase, an

   undercover operation establishing a fictitious university located in Farmington

   Hills, Michigan, called the University of Farmington (“University”). Attached

   hereto as Exhibit B is a true and correct copy of the certified undercover materials

   including the initial authorization and reauthorizations. The operation targeted

   illicit recruiters who assisted student visitors in obtaining employment

   authorization via CPT without having to take courses or pursue a full course of

   study, as required by law and regulation. It also targeted individuals seeking to

   solely maintain their student visitor status through unlawful means.

9. In Fall 2016, HSI Detroit established the University as a spurious institution with

   some characteristics of a real university, including a “campus” located within a

   commercial building, website, social media presence, state accreditation, and a

   listing on the DHS website of approved institutions.          At no time did the
                                           4
      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 5 of 11



   University function as a learning institution, as it did not offer any actual courses,

   either on-line or in person, and had no teachers. Rather, it was staffed by a few

   HSI Detroit undercover agents (“UCA”). In addition, because there was no

   established curriculum, the individuals who enrolled were not eligible for CPT

   pursuant to federal regulation, as CPT can only be authorized for employment

   opportunities that are “an integral part of an established curriculum.”

   Accordingly, without an underlying program of study, there is no lawful method

   for an individual to maintain nonimmigrant student status.

10. As an approved law enforcement operation, the operation took efforts to ensure

   that individuals who enrolled at the University were aware that the arrangement

   was a “pay to stay” scheme solely to maintain their nonimmigrant F-1 student

   visitor status and to receive employment authorization through CPT.

11. There were two primary pathways that individuals took to transfer to, and obtain

   admission to, the University. The first is that a prospective enrollee would

   contact University of Farmington directly by phone, email, or walk-in, at which

   time they were informed by an HSI UCA that the school did not provide any

   classes, but that they could be provided CPT under a “special arrangement” to

   maintain their student status. An HSI UCA would email an application to the

   individual. The individual would submit a completed application for admission,

   be accepted to the University, and were sent a letter of admission. They would

   then transfer from their prior school, and finally were provided a Form I-20 and
                                           5
      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 6 of 11



   an invoice for payment. “Tuition” was $2,500 per quarter, and once an initial

   payment of $1,000 was made, the University sent the enrollee a hard copy of a

   Form I-20 and student identification card. The remaining balance was due within

   30-days and subsequent payments made on a quarterly basis.

12. The second way was that the prospective enrollee would correspond with a

   criminal recruiter, who would then forward their application materials, and

   sometimes their payment, to the University. Prior to enrolling at the University,

   each prospective enrollee was informed about this “special arrangement” by their

   individual recruiter, including that there were no classes available at the

   University.

13. All of the individuals who enrolled with the University had experience with the

   student visa process. They were all already in the United States attending other

   schools and were familiar with the legal requirements and obligations to maintain

   valid student status when they transferred to the University. HSI UCAs took

   steps to ensure that each of the individuals who “enrolled” and made “tuition”

   payments to the University knew that they would not attend any actual classes,

   earn credits, or make academic progress toward an actual degree in a particular

   field of study – that the “special arrangement” was a “pay to stay” scheme.

14. To the extent that an honest and legitimate student seeking an education may not

   have known of the illegal scheme upon initial admission, the student would have

   quickly learned within the first weeks (but certainly within the first quarter) that
                                          6
       Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 7 of 11



   the University was a “pay to stay” scheme that did not offer classes. By operating

   the University for an extended period of time – 28 months – HSI further

   endeavored to ensure that individuals who were seeking an education had ample

   time to realize that they were unable to attend actual classes at the University.

15. At that point, the student could seek immediate transfer to a legitimate institution

   and the return of their payment. Individuals interested in legitimately attending

   classes in conformance with their student visitor status were referred to legitimate

   schools vetted by HSI and SEVP. Thus, by transferring, those students aware of

   and unwilling to participate in the pay-to-stay scheme, HSI was able to vet out

   all eligible students who were truly seeking an education, and not merely seeking

   to prolong their stays in the U.S. by any means – hereby fraudulent means –

   necessary.

16. The enrollees, aside from the very few individuals that sought immediate transfer

   after admission, were given a Form I-20, which provided them with multiple

   benefits, including the ability to remain in the United States during their

   enrollment at the University. Additionally, there were some long-term enrollees

   who did transfer or withdrew from the University prior to its closing. In those

   cases, the transferees were given an opportunity to attend another school.

                                 Teja Ravi Tiyyagura

17. I am familiar with Teja Ravi Tiyyagura (“Ravi”), the plaintiff in this matter.

   Ravi is a 28-year-old native and citizen of India who was admitted to the United
                                           7
      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 8 of 11



   States on August 25, 2015, as a nonimmigrant F-1 student visitor to attend

   Northwestern Polytechnic University for the duration of his status.

18. Ravi used the services of criminal recruiter Avinash Thakkallapally, who was

   convicted in the U.S. District Court for the Eastern District of Michigan on

   September 11, 2019, for the offense of Conspiracy to Commit Visa Fraud and

   Harbor Aliens for Profit in violation of 18 U.S.C. § 371 for his actions relating to

   this operation.       However, Ravi also had direct communications with the

   University through HSI UCAs.

19. Thakkallapally arranged with the HSI UCAs to recruit and bring in new enrollees

   to the University for $500 per individual, as he had previously done for other

   universities that engage in “pay to stay” schemes. Thakkallapally called the

   University frequently to request various actions be taken on behalf of his recruits.

   In addition, Thakkallapally updated the HSI UCAs on his recruiting efforts, asked

   that additional enrollees be admitted, and inquired about payment for his

   recruiting efforts.

20. On December 7, 2017, Ravi sent a completed application for admission via email

   to the University and explained that his Optional Practical Training (“OPT”) was

   ending in January 2018. On December 12, 2017, he sent another email seeking

   an update on his application for admission. Attached hereto as Exhibit C is a true

   and correct copy of the application submitted by Ravi.



                                          8
      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 9 of 11



21. On February 14, 2018, Thakkallapally then sent an email to the University with

   Ravi’s completed application, as well as a copy of Ravi’s visa and passport. On

   February 15, 2018, a letter of admission to the University was sent to

   Thakkallapally to forward to Ravi. Ravi’s admission letter contained no details

   about classes or specific degree programs. Ravi was enrolled for the Spring 2018

   term, and on February 21, 2018, the University emailed Ravi a Form I-20 that

   listed Information Technology as his major. This Form I-20 did not contain an

   endorsement that allowed for CPT employment. Attached hereto as Exhibit D

   are a true and correct copy of the aforementioned documents.

22. On multiple occasions in March 2018, Thakkallapally emailed the University to

   confirm Ravi’s enrollment. On March 21, 2018, he emailed stating that Ravi paid

   $2,500, but had not yet received a student ID card or a hard copy of the Form I-

   20 that contained a CPT endorsement. Following that email, Ravi was provided

   a Form I-20 with a program end date of March 31, 2020, and a CPT endorsement

   that would allow him to work. Attached hereto as Exhibit E is a true and correct

   copy of the emails from Thakkallapally.

23. Six months later, on November 8, 2018, Ravi himself emailed the University

   directly requesting documents, including a transcript, to assist in responding to a

   Request for Evidence that he received from U.S. Citizenship and Immigration

   Services (“USCIS”) regarding a visa petition he filed to obtain H-1B



                                          9
      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 10 of 11



   nonimmigrant specialty occupation worker status. Attached hereto as Exhibit F

   is a true and correct copy of the email sent to the University from Ravi.

24. On November 9, 2018, an HSI UCA responded to his email. That email

   informed Ravi that because he was enrolled under the “special arrangement” the

   University would have to deceitfully make up the documents he requested. He

   was further informed to keep the “special arrangement” to himself because it is

   illegal. Attached hereto as Exhibit F is a true and correct copy of the email sent

   from the University from Ravi.

25. On November 9, 2018, Ravi called the University seeking an update on his email

   request for documentation and spoke to an HSI UCA posing as an admissions

   officer. The HSI UCA explained that he would have to “make up” the classes

   and grades that he would like on his transcript and explicitly referring to it as the

   “special arrangement” and that it was illegal, to which Ravi responded “Ok.”

   Attached hereto as Exhibit G is a true and correct copy of the audio recording of

   the telephone call from Ravi to the University.

26. From February 2018 through December 2018, Ravi received four separate

   invoices billing him $2,500 per semester. Mr. Ravi paid each of these invoices

   as they came due, paying the University $10,000 by credit card over the course

   of 2018. Attached hereto as Exhibit H is a true and correct copy of the invoices

   from the University to Ravi.



                                          10
      Case 1:20-cv-01237-NBF Document 24-2 Filed 07/02/21 Page 11 of 11



27. In January 2019, the University shut down, and on January 30, 2019, HSI

   initiated a large-scale nationwide enforcement operation involving the arrest of

   criminal and administrative targets. The administrative targets were the

   enrollees, including Ravi, who were in violation of their nonimmigrant student

   status during their time enrolled at the University for failing to pursue a full

   course of study.

28. On February 1, 2019, Ravi departed the United States prior to any administrative

   enforcement action. He was never encountered by immigration officials, nor

   were removal proceedings initiated. Attached hereto as Exhibit I is a true and

   correct copy of Ravi’s departure record.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

Executed on this 25th day of June, 2021,

   STEPHEN A        Digitally signed by STEPHEN A
                    WEBBER

   WEBBER           Date: 2021.06.25 14:15:04
_______________________________________
                    -04'00'

Stephen Webber, Special Agent
HSI Detroit, Michigan




                                        11
